Citation Nr: 0831727	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-37 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for discoid lupus, to 
include as secondary to medications prescribed for service-
connected hypertension. 

2.  Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and September 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, wherein the RO 
denied service connection for lupus, to include as secondary 
to medications prescribed for service-connected hypertension, 
and continued a 10 percent disability evaluation assigned to 
service-connected hypertension, respectively.  The appellant 
timely appealed both of the above-referenced rating actions 
to the Board.  

In January 2006, the veteran testified before a Decision 
Review Officer (DRO) at the Buffalo, New York RO.  A copy of 
said hearing transcript has been associated with the claims 
file. 

On a December 2005 hearing request form, the veteran 
indicated that she desired a videoconference hearing at the 
RO before a Veterans Law Judge, sitting in Washington DC.  In 
a September 2006 statement, the veteran's representative 
indicated that the veteran wished to withdraw all previous 
hearing requests.  
38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board will 
proceed without further delay.

In September 2006, the veteran submitted additional medical 
evidence not yet considered by the RO.  (See, September 2006 
VA physician's statement).  As said evidence is not pertinent 
to the veteran's claims adjudicated in the decision below,  
the Board will proceed without need to remand this case to 
the RO for a supplemental statement of the case on that 
basis.  See, 38 C.F.R. § 20.1304(c) (2007).
FINDINGS OF FACT

1.  The evidence of record demonstrates that discoid lupus 
was not present during service, was not manifested within one 
year after service, and was not caused or aggravated by a 
service-connected condition, to include medications 
prescribed for her service-connected hypertension.

2.  The evidence of record demonstrates that the veteran's 
blood pressure readings showed diastolic pressures that are 
predominately less than 110, and systolic pressures that are 
predominately less than 200.


CONCLUSIONS OF LAW

1.  Discoid lupus was not incurred in or aggravated by 
service; is not proximately due to or the result of a service 
connected condition; and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  The criteria for an increased rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).


A.  Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, the October 2002, February 2004 and November 2005 
letters to the veteran specifically notified her of the 
substance of the VCAA including the types of evidence 
necessary to establish the claims of service connection, 
including on a secondary basis, and an increased rating, the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially 
satisfied the requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate her claims; (2) informing the 
veteran about information and evidence VA would seek to 
provide; and (3) informing the veteran bout the information 
and evidence she was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  By a March 2006 letter, the RO informed the veteran 
of the Dingess elements involving disability ratings and 
effective dates.  Id. 

With regard to the increased evaluation decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, the Board is aware that the VCAA letters, 
issued by the originating agency in February 2004 and 
November 2005, do not contain the level of specificity set 
forth in Vazquez-Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, in written statements and hearing testimony 
provided throughout the appeal, the veteran demonstrated an 
understanding of the evidence necessary to substantiate her 
increased evaluation claim discussed in the decision below.  

For example, during her January 2006 hearing before a DRO at 
the Buffalo, New York RO, the veteran described, in detail, 
the condition and current severity of her service-connected 
hypertension.  This discussion by the veteran indicated an 
awareness on her part that information about such effects, 
with specific examples, is necessary to substantiate the 
instant increased evaluation claim.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected 
hypertension on her employment (see, June 2004 VA examination 
report), the Board does not view said disorder to be covered 
by the second requirement of Vazquez-Flores, and no further 
analysis in that regard is necessary.  

Finally, in September 2005 and August 2006 Statement of the 
Case and Supplemental Statement of the Cases, respectively, 
the RO set forth and provided a discussion of the rating 
criteria utilized in the present case.  The veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

B.  Duty to Assist

Regarding VA's duty to assist the appellant with her service 
connection and increased rating claims decided in the 
decision below, service medical records, post-service private 
and VA examination and clinical treatment reports, vocational 
rehabilitation records, along with statements and hearing 
testimony of the veteran, have been associated with the 
claims file.  Regarding the veteran's claim for service 
connection for lupus, in September 2003, a VA examiner 
provided an opinion as to the etiological relationship 
between said disability and medications prescribed for 
treatment of her service-connected hypertension.  A copy of 
the September 2003 opinion has been associated with the 
claims file.  Regarding her claim for an increased rating for 
hypertension, VA evaluated the veteran in connection with the 
instant claim in June 2004.  In addition, the veteran has 
submitted private treatment records reflecting the current 
severity of her hypertension.  The aforementioned VA 
examination and private treatment records have been 
associated with the claims file.  

Finally, on VCAA Notice Response Form, dated in March 2006, 
the veteran indicated that she did not have any other 
information to provide in support of her service connection 
and increased evaluation claims decided in the decision 
below. 

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131. Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as systemic erythematosus lupus, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  The rating 
activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 
C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)-(b); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
medications prescribed for the veteran's service-connected 
hypertension and her discoid lupus.  As such, no action is 
required to establish the "baseline level of severity" of 
said disability, and the newly enacted provisions of 38 
C.F.R. § 3.310(b) are not directly relevant to claim for 
service connection for lupus as secondary to medications 
prescribed for her service-connected hypertension.  
Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that she has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  See Bernard v. Brown, supra.

The Board is aware that the veteran has maintained that she 
developed lupus secondary to medications prescribed for her 
service-connected hypertension  Transcript (T.) at pages 
(pgs.) 4, 11). 

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for lupus, to include as secondary to medications 
prescribed for her service-connected hypertension.  In 
reaching the foregoing determination, service medical records 
are entirely negative for complaints or treatment pertaining 
to lupus.  Indeed, an August 1988 service separation 
examination report reflects that the veteran's skin and 
lymphatic system were evaluated as "normal."  In addition, 
when the veteran initially filed a claim at VA for service 
connection at the RO in October 1988, shortly after service 
discharge, lupus was not listed as a disability for which she 
was seeking compensation.  (See, VA Form 526, Veterans 
Application for Compensation Or Pension, received by the RO 
in October 1988).  

There is no evidence within the first post-service year of 
any of systemic erythematosus lupus to warrant service 
connection on a presumptive basis.  Rather, the veteran was 
initially diagnosed as having cutaneous lupus erythematosus 
in September 2002, fourteen years after service discharge.  
(see, VA treatment record, dated in early September 2002, 
reflecting that the veteran had presented herself to the VA 
clinic for treatment for a recent breakout of skin lesions; a 
biopsy revealed cutaneous lupus erythematous).  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim).  Prior to her diagnosis of discoid 
lupus in September 2002, the veteran was prescribed an 
assortment of hypertensive medications, such as enalapril, 
lisinopril and hydrochlorothiazide, and later, Fosinopril.

In addition to the fact that cutaneous lupus erythematosus 
was not shown during service or within the first post-service 
year, there is no medical evidence of record linking said 
disability to medications prescribed for her service-
connected hypertension, as contended by the veteran.  This 
exact question was slated to a VA examiner in September 2003.  
A review of said VA examination report reflects that the VA 
examiner opined---after a review of the veteran's chart and 
medical history, which included a maternal history of lupus, 
and physical evaluation of the appellant--that it was not at 
least as likely as not that the veteran's discoid lupus 
erythematosus was due to medications she received for her 
hypertension.  The VA examiner bolstered his opinion by 
stating that the veteran's lupus, which is know to be a 
hereditary [disease], might have been initiated from her 
mother, who had lupus.  (see, September 2003 VA hypertension 
examination report).  

In support of her claim, the veteran submitted copies of 
medical pamphlets espousing the proposition that drug-induced 
lupus could occur after the use of certain prescribed drugs, 
such as hydralazine---a high-blood pressure medication. 

The veteran also submitted excerpts from Physician's Desk 
Reference, indicating that Accuretic is prescribed for the 
treatment hypertension, and that Thiazide diuretics have been 
reported to cause exacerbation or activation of systemic 
lupus.  In the veteran's case, private and VA treatment and 
examination reports of records do not reflect that the 
veteran has ever been prescribed hydralzaine for her 
hypertension, nor has it been determined that she has 
systemic lupus.  To this end, VA and private treatment 
reports consistently reflect that the veteran has a maternal 
history of systemic lupus erythematosus (SLE), she has been 
diagnosed with discoid lupus erythematosus; SLE has not been 
diagnosed .  (See, treatment records, prepared by K. K, M.D. 
and D. S., M. D., dated from August 2003 to October 2006).  
For these reasons, the  Board must find that the medical text 
evidence submitted by the veteran does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See, Sacks v. West, 11 Vet. App. 314, 
317 (1998).

Based on a review of the foregoing evidence, and after 
consideration of the applicable laws and regulations, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for lupus, to 
include as secondary to medications prescribed for her 
service-connected hypertension.  As noted above, the 
veteran's lupus is not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter.  The available evidence suggests that she has a 
positive material history for lupus, and the only medical 
opinion to address the matter of etiology consists of the 
report from the VA examiner, referenced above, who has opined 
that it is not likely that the veteran's lupus was caused by, 
or a result of, medications prescribed for her service-
connected hypertension.  

III.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where, however, an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The RO has assigned a 10 percent disability evaluation to the 
service-connected hypertension pursuant to Diagnostic Code 
7101. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant 
to that diagnostic code, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) may be 
assigned a 10 percent evaluation where the diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  Id.

This regulation further states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  Hypertension 
that is due to aortic insufficiency or hyperthyroidism, which 
is usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than a separate 
evaluation. Id.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation in excess of 10 percent 
for service-connected hypertension is not warranted.  As 
noted previously herein, in order to receive an evaluation of 
20 percent, the veteran's diastolic pressures must be 
predominately 110 or more, or his systolic pressures must be 
predominately 200 or more.  See 38 C.F.R. § 4.104, Code 7101.  
This has not been demonstrated.  In reaching the foregoing 
determination, diastolic and systolic blood pressure 
readings, conducted during VA and private evaluations post-
service, have remained predominantly less than 110 and 200, 
respectively.  (See, June 2004 VA hypertension examination 
report, reflecting blood pressure readings of 152/91, 167/87, 
148/92, and treatment records, prepared and submitted by D. 
S., M. D., containing blood pressure readings of 140/100, 
150/100, 140/90 in December 2005 and March and May 2006, 
respectively).  

Therefore, the weight of the evidence is that the veteran's 
service-connected hypertension does not meet or approximate 
the criteria for an increased evaluation in excess of 10 
percent.  38 C.F.R. §§ 4.7, 4.21 (2007).  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (2007)..

The Board notes in passing that the veteran has not 
indicated, nor has she presented evidence to support the 
premise, that her service-connected hypertension results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. 
See 38 C.F.R. § 3.321(b) (2007) [extraschedular rating 
criteria].  In this regard, the Board notes that the veteran 
recently requested accommodations at her job due to treatment 
for a panic disorder, as opposed to her service-connected 
hypertension.  (see, September 2006 VA physician's report).  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for her service-connected hypertension is in order because it 
presents an exceptional or unusual disability picture, she 
may raise this matter with the RO.


ORDER

Entitlement to service connection for discoid lupus, to 
include as secondary to medications prescribed for service-
connected hypertension, is denied. 

Entitlement to an increased rating for hypertension, 
currently evaluated at 10 percent disabling, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


